82 F.3d 420
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.William VON FLOWERS, Petitioner-Appellant,v.Eurial JORDAN, Administrator, Division of Probation andParole, Respondent-Appellee.
No. 95-3318.
United States Court of Appeals, Seventh Circuit.
Submitted Feb. 28, 1996.*Decided April 15, 1996.

Before BAUER, ESCHBACH and MANION, Circuit Judges.

ORDER

1
William Von Flowers was convicted in Wisconsin state court of second degree sexual assault.   He sought his first writ of habeas corpus in 1993.   The district court denied the petition, and in November, 1993, we affirmed that denial.  Flowers v. Jordan, 12 F.3d 1100 (7th Cir.)  (mem), cert. denied, 114 S.Ct. 2170 (1993).   Von Flowers now proceeds upon his second petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.   His current petition rehashes the same issues raised in his first petition and Von Flowers makes no claim of actual innocence.   The district court, therefore, appropriately dismissed the petition.


2
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that argument would not be helpful to the court in this case.   The notice provided that any party might file a "Statement as to Need for Oral Argument."   See Fed.R.App.P. 34(a).   Appellant has filed such a statement and requested oral argument.   Upon consideration of that statement, the briefs, and the record, the request for oral argument is denied and the appeal is submitted on the briefs and the record